oOo oN HK OH FF WD NO =

Ny NYO N NO NO NO NO NO NO ew om mm mee et
oN DN OW SP WY NH KS§ CFS CO Re SI DBO DH S&F WD NY &§ OS

Case 3:18-cr-03677-W Document 99 Filed 10/31/19 PagelD.783 Page 1 of 1

Devin Burstein (CSB 255389)
WARREN & BURSTEIN

501 West Broadway, Suite 240
San Diego, California 92101
(619) 234-4433
db@wabulaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
V.

DUNCAN D. HUNTER,

Defendant.

 

 

 

 

Case No.: 18-cr-3677-W

Acknowledgment of hearing date

I, Duncan Hunter, acknowledge my next court date is November 25, 2019, at

10:30 a.m. I will appear before the Court at that time

Dated: 10/30/19

Respectfi bmitted

Duncan D. Hunter

 
